Citation Nr: 0921219	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  95-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a sinus condition, 
including a left maxillary retention cyst and headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board issued a decision in this case in November 2006.  
That decision reopened the Veteran's claim for service 
connection for hemorrhoids, but denied service connection on 
the merits, and also denied service connection for a left 
maxillary retention cyst and for gum disease and dental 
conditions.  The decision also denied an earlier effective 
date for a 20 percent rating for history of helicobacter 
pylori infection, recurrent, claimed as an ulcer condition 
and manifesting in symptoms of duodenitis, gastritis, and 
gastroesophageal reflux disease with hiatal hernia.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
for Remand (JMR) indicated that the Veteran was limiting his 
appeal to the issues concerning service connection for 
hemorrhoids and for a left maxillary retention cyst.  
Pursuant to the JMR, an Order of the Court in August 2008 
vacated that portion of the Board's November 2006 decision 
concerning those two issues and remanded the case for 
compliance with the instructions in the JMR.  That portion of 
the Board's decision that reopened the Veteran's service 
connection claim remains valid and need not be addressed.  
Accordingly, the Board's November 2006 decision is final as 
to the issues not addressed in the JMR and in the Court's 
Order, and the only issues remaining for appellate 
consideration are those set forth above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The JMR noted that the Board's November 2006 decision 
contained an inadequate discussion as to whether an 
examination and medical opinion are needed in this case as to 
each of the issues remaining on appeal.  The Board observes 
that the service treatment records document the Veteran's 
complaints and treatment during service for hemorrhoids, as 
well as after service.  Therefore, in light of that evidence 
and the Veteran's report that VA examiners had told him that 
his hemorrhoids are due to his service-connected 
gastrointestinal disability, the Board finds that an 
examination and medical opinion are needed regarding the 
relationship, if any, between his hemorrhoids after service 
and those that were noted during service, as well as the 
nexus, if any, between his post-service hemorrhoids and his 
service-connected gastrointestinal disability.  

In addition, the service treatment records document that he 
was treated for sinus complaints and they reflect at least 
one diagnosis of sinusitis during service.  The post-service 
medical records show that he has received treatment for sinus 
problems, including a left maxillary retention cyst, and x-
rays in September 1995 noted sinusitis.  Considering the 
Veteran's report of continuity of symptomatology regarding 
sinus complaints, the Board finds that an examination and 
medical opinion are also needed concerning the etiology of 
his current sinus condition.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to furnish the names 
and addresses of all health care 
providers who have examined or treated 
him for hemorrhoids or sinus problems 
since July 2005.  After obtaining any 
needed signed authorizations, request 
copies of the records of all treatment 
identified by the Veteran, and associate 
all records received with the claims 
file.  

2.  Then, schedule the Veteran for 
examinations of his hemorrhoids and his 
sinuses.  The examiners must review the 
claims file in conjunction with their 
examinations.  The examiners' reports 
should set forth in detail all current 
complaints, clinical findings, and 
diagnoses.  Ask the appropriate examiner 
to provide answers to the following 
questions: (a) Is it at least as likely 
as not (i.e., 50 percent probability or 
greater) that any current hemorrhoid 
disorder or any hemorrhoid disorder that 
was present at any time after April 2001 
is related to the hemorrhoids noted 
during service? or (b) If any current 
hemorrhoid disorder is not related to the 
hemorrhoids noted during service, is it 
at least as likely as not (i.e., 50 
percent probability or greater) that any 
current hemorrhoid disorder or any 
hemorrhoid disorder that was present at 
any time after April 2001 is due to or 
aggravated by the Veteran's service-
connected history of helicobacter pylori 
infection, recurrent, claimed as ulcer 
condition manifesting in symptoms of 
duodenitis, gastritis, and 
gastroesophageal reflux disease with 
hiatal hernia?  If aggravated, please 
quantify the degree of aggravation; and 
(c) Is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current sinus disorder or any 
sinus disorder that was present at any 
time after April 2001 is related to the 
sinus complaints and clinical findings 
noted during service?  All opinions 
should be supported by adequate 
rationale.  

3.  Upon completion of the requested 
development, readjudicate the Veteran's 
claims for service connection for 
hemorrhoids and for a sinus condition, 
including a left maxillary retention cyst 
and headaches.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




